Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the amendment filed March 22, 2021.

3.	Claims 11, and 13-16 have been amended.

4.	Claims 11-21 have been examined and are pending with this action.


Response to Arguments
5.	Applicant's arguments filed November 10, 2020 have been fully considered, but are moot in view of the new grounds of rejection.
	To advance prosecution, Zheng et al. (“Combining a Multi-Agent System and Communication Middleware for Smart Home Control: A Universal Control Platform Architecture”) and Tsyganskiy (US 2004/0088408) has been cited to better teach the newly amended pending claims.
For at least the rejection set forth below, claims 11-21 remain rejected and pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 11-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (“Combining a Multi-Agent System and Communication Middleware for Smart Home Control: A Universal Control Platform Architecture”, Sensors 17.9: 2135. Basel: MDPI AG. (Year: 2017)) in view of Tsyganskiy (US 2004/0088408).

INDEPENDENT:
As per claim 11, Zheng teaches a home appliance including a communication interface, comprising: 
a storage configured to store a communication parameter corresponding to a regular command from a control device, the communication parameter being used for determining by the control device a specification for communication with the home appliance (see Zheng, pg.4, paragraph 3: “IAPbox is a type of communication middleware which is responsible for connecting and managing a large number of smart devices, and specially developed for solving the problem that different smart devices based on different network protocols cannot communicate with each other”; and pg.7, paragraph 1: “If the IAPlogic tool is used, the communication setup data will be stored directly to the communication setup data area after being received by the controller, so as to be accessed by the device drivers”); and
a communication parameter responder configured to, upon receipt from the control device of a communication parameter request-command, send to the control device the communication parameter stored in the storage, the communication parameter request-(see Zheng, pg.7, paragraph 1: “Using either of them, users can set up the parameters of the communication links connected with the target smart devices (support local and remote setup)… If the IAPlogic tool is used, the communication setup data will be stored directly to the communication setup data area after being received by the controller, so as to be accessed by the device drivers”; and pg.7, paragraph 2: “As shown in Figure 4, the principle of the configurable network communication method is as follows: for the data required or generated by the communication process, users can use the component configuration method to set up communication parameters, such as driver type, gateway device IP, and so on, as well as perform data splitting and splicing. When IAPbox receives these data, the communication connection will be established by assigning the relevant data to the IO points corresponding to the communication parameters. Using components to configure the communication setup data is essential to establish the communication among different hardware by activating their drivers”).
 Zheng does not explicitly teach a response time learner configured to learn a response time by measuring, each time the regular command is received from the control device, an amount of time that elapses from when the regular command is received until a response corresponding to the regular command is completed, and to save the response time, as the communication parameter, to the storage.
Tsyganskiy teaches a response time learner configured to learn a response time by measuring, each time the regular command is received from the control device, an amount of time that elapses from when the regular command is received until a response corresponding to the regular command is completed, and to save the response time, as the communication parameter, to the storage (see Tsyganskiy, [0039]: “the relative processing loads of the servers may be determined by comparing the time it takes each server to respond to the same type of request”; [0041]: “data evaluator 140 logs the time at which a request is made and the time at which a response to the request is generated. Data evaluator 140 may also calculate the time it takes for a server to respond to the request (i.e., the response time). Based on server response time, data evaluator 130 may determine the relative response times of the servers 120A-120N”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Zheng in view of Tsyganskiy by implementing a response time learner configured to learn a response time by measuring, each time the regular command is received from the control device, an amount of time that elapses from when the regular command is received until a response corresponding to the regular command is completed, and to save the response time, as the communication parameter, to the storage.  One would be motivated to do so because Zheng also teaches on pg.7, paragraph 2: “At the same time, the universal controller can also collect the data of all kinds of smart devices through IAPbox, and send it to IAPengi to complete the data storage, algorithm calculation, and other functions, and finally return the running data of the smart devices to the interactive software for users to realize real-time monitoring”.

As per claim 13, Zheng teaches a communication adapter for connecting with home appliance, the communication adapter comprising: 
a communication parameter for determining by a control device a specification for communication with the home appliance, to a storage (see Zheng, pg.7, paragraph 1: “If the IAPlogic tool is used, the communication setup data will be stored directly to the communication setup data area after being received by the controller, so as to be accessed by the device drivers”; and pgs.7-8, paragraph 3:“in order to interact with the smart air conditioner device, we can define the AI and AO components as the data interaction interface, and then activate the communication thread by the communication driver activation component AO 001; use the communication data type component AO 002 to invoke the smart air conditioner driver module; use AO 003–AO 00K to achieve in-memory data reading and writing operations, such as communication parameters, cycles, and other data; and use the communication number configuration component AO 00M to define the number of communication tasks, that is, to obtain the specific position of the target fields in the communication protocol which need to be sent or received. If users want to obtain the working state data of the air-conditioning device, they can use the data reading component AI 001 to define the storage area of the communication data for storing the latest communication packets”); and 
a communication parameter responder configured to, upon receipt from the control device of a communication parameter request-command, send to the control device the communication parameter stored in the storage, wherein the communication parameter request-command is any command other than the regular command (see Zheng, pg.7, paragraph 1: “Using either of them, users can set up the parameters of the communication links connected with the target smart devices (support local and remote setup)… If the IAPlogic tool is used, the communication setup data will be stored directly to the communication setup data area after being received by the controller, so as to be accessed by the device drivers”; and pg.7, paragraph 2: “As shown in Figure 4, the principle of the configurable network communication method is as follows: for the data required or generated by the communication process, users can use the component configuration method to set up communication parameters, such as driver type, gateway device IP, and so on, as well as perform data splitting and splicing. When IAPbox receives these data, the communication connection will be established by assigning the relevant data to the IO points corresponding to the communication parameters. Using components to configure the communication setup data is essential to establish the communication among different hardware by activating their drivers”).
Although Zheng teaches a home appliance (see Zheng, pg.4, paragraph 3: “home appliances”), Zheng does not explicitly teach a response time learner configured to learn a response time by measuring, each time a control instruction corresponding to a regular command is sent to an appliance, an amount of time that elapses from when the control 
Tsyganskiy teaches a response time learner configured to learn a response time by measuring, each time a control instruction corresponding to a regular command is sent to an appliance, an amount of time that elapses from when the control instruction is sent to the appliance until a response to the control instruction returns from the appliance, and to save the response time, as a communication parameter (see Tsyganskiy, [0039]: “the relative processing loads of the servers may be determined by comparing the time it takes each server to respond to the same type of request”; [0041]: “data evaluator 140 logs the time at which a request is made and the time at which a response to the request is generated. Data evaluator 140 may also calculate the time it takes for a server to respond to the request (i.e., the response time). Based on server response time, data evaluator 130 may determine the relative response times of the servers 120A-120N”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Zheng in view of Tsyganskiy by implementing a response time learner configured to learn a response time by measuring, each time a control instruction corresponding to a regular command is sent to an appliance, an amount of time that elapses from when the control instruction is sent to the appliance until a response to the control instruction returns from the appliance, and to save the response time, as a communication parameter.  One would be motivated to do so because Zheng also teaches on pg.7, paragraph 2: “At the same time, the universal controller can also collect the data of all kinds of smart devices through IAPbox, and send it to IAPengi to complete the data storage, algorithm calculation, and other functions, and finally return the running data of the smart devices to the interactive software for users to realize real-time monitoring”.

claim 15, Zheng teaches a communication parameter response method comprising: 
sending to a control device, by home appliance including a communication interface, a communication parameter stored in a storage upon receipt from the control device of a communication parameter request-command (see Zheng, pg.7, paragraph 1: “Using either of them, users can set up the parameters of the communication links connected with the target smart devices (support local and remote setup)… If the IAPlogic tool is used, the communication setup data will be stored directly to the communication setup data area after being received by the controller, so as to be accessed by the device drivers”; and pg.7, paragraph 2: “As shown in Figure 4, the principle of the configurable network communication method is as follows: for the data required or generated by the communication process, users can use the component configuration method to set up communication parameters, such as driver type, gateway device IP, and so on, as well as perform data splitting and splicing. When IAPbox receives these data, the communication connection will be established by assigning the relevant data to the IO points corresponding to the communication parameters. Using components to configure the communication setup data is essential to establish the communication among different hardware by activating their drivers”), and 
the communication parameter corresponding to a regular command that is any command other than the communication parameter request-command, the communication parameter being used for determining by the control device a specification for communication with the home appliance (see Zheng, pg.7, paragraph 1: “If the IAPlogic tool is used, the communication setup data will be stored directly to the communication setup data area after being received by the controller, so as to be accessed by the device drivers”; and pgs.7-8, paragraph 3:“in order to interact with the smart air conditioner device, we can define the AI and AO components as the data interaction interface, and then activate the communication thread by the communication driver activation component AO 001; use the communication data type component AO 002 to invoke the smart air conditioner driver module; use AO 003–AO 00K to achieve in-memory data reading and writing operations, such as communication parameters, cycles, and other data; and use the communication number configuration component AO 00M to define the number of communication tasks, that is, to obtain the specific position of the target fields in the communication protocol which need to be sent or received. If users want to obtain the working state data of the air-conditioning device, they can use the data reading component AI 001 to define the storage area of the communication data for storing the latest communication packets”).
Although Zheng teaches a home appliance (see, Zheng, pg.4, paragraph 3: “home appliances”), Zheng does not explicitly teach learning, by the appliance, a response time by measuring, each time the regular command is received from the control device, an amount of time that elapses from when the regular command is received until a response corresponding to the regular command is completed, and saving, by the appliance, the response time as a communication parameter to the storage.
Tsyganskiy teaches learning, by the appliance, a response time by measuring, each time the regular command is received from the control device, an amount of time that elapses from when the regular command is received until a response corresponding to the regular command is completed, and saving, by the appliance, the response time as a communication parameter to the storage (see Tsyganskiy, [0039]: “the relative processing loads of the servers may be determined by comparing the time it takes each server to respond to the same type of request”; [0041]: “data evaluator 140 logs the time at which a request is made and the time at which a response to the request is generated. Data evaluator 140 may also calculate the time it takes for a server to respond to the request (i.e., the response time). Based on server response time, data evaluator 130 may determine the relative response times of the servers 120A-120N”).
 appliance, a response time by measuring, each time the regular command is received from the control device, an amount of time that elapses from when the regular command is received until a response corresponding to the regular command is completed, and saving, by the appliance, the response time as a communication parameter to the storage.  One would be motivated to do so because Zheng also teaches on pg.7, paragraph 2: “At the same time, the universal controller can also collect the data of all kinds of smart devices through IAPbox, and send it to IAPengi to complete the data storage, algorithm calculation, and other functions, and finally return the running data of the smart devices to the interactive software for users to realize real-time monitoring”.

As per claim 16, Zheng teaches a non-transitory computer-readable recording medium storing a program configured to cause a home appliance including a communication interface to function as: 
a communication parameter responder configured to, upon receipt from a control device of a communication parameter request-command, send to the control device a communication parameter stored in a storage (see Zheng, pg.7, paragraph 1: “Using either of them, users can set up the parameters of the communication links connected with the target smart devices (support local and remote setup)… If the IAPlogic tool is used, the communication setup data will be stored directly to the communication setup data area after being received by the controller, so as to be accessed by the device drivers”; and pg.7, paragraph 2: “As shown in Figure 4, the principle of the configurable network communication method is as follows: for the data required or generated by the communication process, users can use the component configuration method to set up communication parameters, such as driver type, gateway device IP, and so on, as well as perform data splitting and splicing. When IAPbox receives these data, the communication connection will be established by assigning the relevant data to the IO points corresponding to the communication parameters. Using components to configure the communication setup data is essential to establish the communication among different hardware by activating their drivers”), and
the communication parameter corresponding to a regular command that is any command other than the communication parameter request-command, the communication parameter being used for determining by the control device a specification for communication with the home appliance (see Zheng, pg.7, paragraph 1: “If the IAPlogic tool is used, the communication setup data will be stored directly to the communication setup data area after being received by the controller, so as to be accessed by the device drivers”; and pgs.7-8, paragraph 3:“in order to interact with the smart air conditioner device, we can define the AI and AO components as the data interaction interface, and then activate the communication thread by the communication driver activation component AO 001; use the communication data type component AO 002 to invoke the smart air conditioner driver module; use AO 003–AO 00K to achieve in-memory data reading and writing operations, such as communication parameters, cycles, and other data; and use the communication number configuration component AO 00M to define the number of communication tasks, that is, to obtain the specific position of the target fields in the communication protocol which need to be sent or received. If users want to obtain the working state data of the air-conditioning device, they can use the data reading component AI 001 to define the storage area of the communication data for storing the latest communication packets”).
Zheng does not explicitly teach a response time learner configured to learn a response time by measuring, each time the regular command is received from the control device, an amount of time that elapses from when the regular command is received until a response corresponding to the regular command is completed, and to save the response time, as the communication parameter, to the storage.
(see Tsyganskiy, [0039]: “the relative processing loads of the servers may be determined by comparing the time it takes each server to respond to the same type of request”; [0041]: “data evaluator 140 logs the time at which a request is made and the time at which a response to the request is generated. Data evaluator 140 may also calculate the time it takes for a server to respond to the request (i.e., the response time). Based on server response time, data evaluator 130 may determine the relative response times of the servers 120A-120N”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Zheng in view of Tsyganskiy by implementing a response time learner configured to learn a response time by measuring, each time the regular command is received from the control device, an amount of time that elapses from when the regular command is received until a response corresponding to the regular command is completed, and to save the response time, as the communication parameter, to the storage.  One would be motivated to do so because Zheng also teaches on pg.7, paragraph 2: “At the same time, the universal controller can also collect the data of all kinds of smart devices through IAPbox, and send it to IAPengi to complete the data storage, algorithm calculation, and other functions, and finally return the running data of the smart devices to the interactive software for users to realize real-time monitoring”.

DEPENDENT:
As per claim 12, which depends on claim 11, Zheng does not further teaches wherein the response time learner is further configured to learn the response time per piece of content in 
Tsyganskiy teaches wherein the response time learner is further configured to learn the response time per piece of content in the regular command, and to save to the storage each response time, as the communication parameter corresponding to the each piece of content indicated by the regular command (see Tsyganskiy, [0039]: “the relative processing loads of the servers may be determined by comparing the time it takes each server to respond to the same type of request”; [0041]: “data evaluator 140 logs the time at which a request is made and the time at which a response to the request is generated. Data evaluator 140 may also calculate the time it takes for a server to respond to the request (i.e., the response time). Based on server response time, data evaluator 130 may determine the relative response times of the servers 120A-120N”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Zheng in view of Tsyganskiy so that the response time learner is further configured to learn the response time per piece of content in the regular command, and to save to the storage each response time, as the communication parameter corresponding to the each piece of content indicated by the regular command.  One would be motivated to do so because Zheng also teaches on pg.7, paragraph 2: “At the same time, the universal controller can also collect the data of all kinds of smart devices through IAPbox, and send it to IAPengi to complete the data storage, algorithm calculation, and other functions, and finally return the running data of the smart devices to the interactive software for users to realize real-time monitoring”.
As per claim 14, which depends on claim 11, Zheng teaches further comprising: a control device; and the home appliance, wherein upon receipt from the home appliance of the communication parameter, the control device determines, based on the communication parameter, a specification for communication with the home appliance (see claim 1 rejection above).
As per claim 17, which depends on claim 11, Zheng further teaches wherein the regular command indicates at least one of an operation parameter setting request for changing an operation state or an acquisition request for acquiring the operation state (see Zheng, pgs.7-8, paragraph 3: “in order to interact with the smart air conditioner device, we can define the AI and AO components as the data interaction interface, and then activate the communication thread by the communication driver activation component AO 001; use the communication data type component AO 002 to invoke the smart air conditioner driver module; use AO 003–AO 00K to achieve in-memory data reading and writing operations, such as communication parameters, cycles, and other data; and use the communication number configuration component AO 00M to define the number of communication tasks, that is, to obtain the specific position of the target fields in the communication protocol which need to be sent or received. If users want to obtain the working state data of the air-conditioning device, they can use the data reading component AI 001 to define the storage area of the communication data for storing the latest communication packets”).
As per claims 18, 20, and 21, which respectively depend on claims 11, 15, and 16, Zheng further teaches the home appliance being an air conditioner, a refrigerator, a television, an induction heating cooker, a rice cooker, a microwave oven, a water heater, or a floor-heating system (see Zheng, pgs.7-8, paragraph 3: “in order to interact with the smart air conditioner device…”).
As per claim 19, which depends on claim 13, Zheng further teaches the communication adapter being configured to electrically connect to the home appliance through a standardized serial communication interface, the home appliance being an air conditioner, a refrigerator, a television, an induction heating cooker, a rice cooker, a microwave oven, a water heater, or a floor-heating system (see, Zheng, pg.4, paragraph 3: “Now it is compatible with RS232/RS485, ONVIF, CAN-BUS, Modbus, Ethernet, wireless networks, and other modes of communication, and IAPengi is used for parsing and processing the control configuration algorithm of the entire smart home system”; pg.5, paragraph 3 “Table 1 shows the popular communication protocols used in smart homes, such as Zigbee, WiFi, Ethernet, and PLC-BUS").


Conclusion
7.	For the reasons above, claims 11-21 have been rejected and remain pending.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL YOUNG WON

Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
April 5, 2021